DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD

The disclosure is objected to because of the following informalities: A) As discussed with respect to the drawings (below), there is no granted Rule 1.84(a)(2) petition in this application file. As such, the specification’s statement added to paragraph [0015] on November 19, 2018, is inaccurate. This objection will be maintained until either a Rule 1.84(a)(2) petition is granted or the specification is amended to remove the paragraph. B) [0026], fourth line, “As the presence form of” is incorrect.
Appropriate correction is required.


	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.


	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  The specification in [0092], line 2, recites “TPKDNEISTF, which is a sequence common to SEQ ID NO:53 and 54.” However, it is only a fragment of both sequences and must be referred to specifically.  Either, a unique sequence identifier describing only those amino acids may be used or specific amino acid positions of SEQ ID NO:53 and/or 54 may be used, e.g., amino acids 1 to 10 of SEQ ID NO:54.


Drawings
The color drawings were received on 11/19/2018.  These drawings are not accepted.  

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The drawings are objected to because the patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

On November 19, 2018, applicants submitted color drawings and a petition to include them in the application. This petition was dismissed on April 23, 2021. Without a granted petition to include color drawings in the patent or application file, the drawings cannot be accepted, and the application cannot pass to issue. 
If applicants wish to have color drawings included, they must submit a grantable petition under 37 CFR 1.84(a)(2), including the necessary fee and an adequate explanation for why color is the only practical medium to convey the subject matter to be patented. Any decision on such a petition will be sent under separate correspondence. Questions about the petition should be directed to the Quality Assurance Specialist who prepared the decision, not to the examiner. QAS Driscoll can be reached at 571-272-1928 during normal business hours, Eastern time.
If applicants decide that color is not necessary, they must submit a full set of replacement drawing sheets in black and white along with an amendment to the specification removing the statement added to paragraph [0015] on November 19, 2018. 
The objection to the drawings will not be held in abeyance.


The drawings are objected to because in Figures 15 and 16, it appears that “Measures taken” and “No measures taken” should instead indicate ‘Non-specific inhibitor’ and ‘No non-specific inhibitor’, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  In the second to last line, “is an indicative of” should either be –is an indicator of— or –is indicative of--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10-15, 17-20 and dependent claims 2-3, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 17 are indefinite because they recite “the N-terminal side” and “the C-terminal side” of GPC3. There is nothing in the claim to inform the skilled artisan what constitutes the N-terminal and C-terminal sides. The GPC3 protein is 580 amino acids long, the halfway point of which would be at amino acid 265; however, there is a furin in vivo cleavage site between amino acids R358 and S359, which according to Figures 8, 11, 12 and 14 appears to divide the protein into N- and C-terminal sides. The specification does not provide a limiting definition, but only a preference that the first monoclonal antibody recognizes a peptide having a “1st to 358th amino acid sequence of GPC3” ([0022]).  Because “having” is open language like  “comprising”, this means the peptide recognized by the first monoclonal antibody can have amino acid sequence in addition to 1st to 358th , meaning the peptide could be the full-length protein.  The ranges in the claims are not part of a limiting definition of an N-terminal side.  Similarly, in ([0023]) the C-terminal side is, for example, the side beginning with amino acid 359 to the end (amino acid 580). Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. To obviate this rejection, Applicant could amend the independent claims to define the N- and C-terminal sides in reference to the full-length 580 amino acid sequence of SEQ ID NO:57 or to the furin cleavage site ([0003]).
Claims 1, 10 and 17 are also indefinite because they are drawn to prediction of recurrence risk for hepatocellular carcinoma patients, but it is unclear what the recurrent risk is of.  That is, it is not clear that the recurrence risk is of hepatocellular carcinoma.  It could, instead be recurrent risk of nausea or hair loss, for example. This rejection could be obviated by clarifying what the risk is, such as ‘…prediction of recurrence risk of hepatocellular carcinoma in hepatocellular carcinoma patients who have under gone hepatectomy’.
Claims 4-8, 11-15 and 18-20 are indefinite because they recite “a peptide having a [first number] to [second number] amino acid sequence of SEQ ID NO:57.  This is confusing because it can mean that there are a number of amino acid sequences equal to number of sequences including first through the second number.  For example, “a 1st to 358th amino acid sequence” means 358 sequences.  The reasons this claim is indefinite is that it is unclear what each of those many sequences is.  If one skilled in the art does not know which sequences are being referred to, then the metes and bounds of the claim cannot be determined.  However, if on the other hand Applicant intended that the meaning instead is, for example, a peptide consisting of amino acid 1 to 358 of SEQ ID NO:57, then that should be made clear.  
The term “high possibility” in claim 10 is a relative term which renders the claim indefinite. The term “high possibility” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “high” and “low” in claim 17 are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These terms are discussed in the specification in, for example [0033], but the definition also uses the terms “high” and “low”, providing no standard for ascertaining the requisite degree.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for assisting prediction of recurrence risk of hepatocellular carcinoma (HCC) for a HCC patient who has had a hepatectomy, comprising measuring in the presence of a non-specific reaction inhibitor, GPC3 recognized by both a first and second monoclonal antibody (mAb) in a blood sample of  the HCC patient who has had a hepatectomy, by contacting the sample with a first monoclonal antibody that recognizes the N-terminal side of GPC3 and a second mAb that recognizes the C-terminal side of GPC3, and detecting in the sample the complex comprising GPC3, the first mAb and second mAb, 1) wherein if the concentration of the detected complex is equal to or greater than a predetermined value, then this indicates an increased recurrence risk of HCC for the patient compared to a HCC patient with blood concentration GPC3 detected by this method that is below the predetermined value, or 2) wherein the amount of the complex is determined in the sample, and wherein the patient is classified into a first group in which the concentration of GPC3 complex in the sample is equal to or greater than a predetermined threshold concentration value of GPC3 complex or a second group in which the concentration of GPC3 complex in the sample is less than the predetermined threshold concentration value, wherein the first group is a patient group having a high possibility of recurrence early as compared to the second group, or 3) wherein the amount of the complex is determined, and wherein the recurrence risk of HCC is greater when the concentration of GPC3 complex in the sample is equal to or greater than a predetermined threshold concentration value of GPC3 complex, and the recurrence risk of HCC is lower when the concentration of GPC3 in the sample is less than the predetermined threshold concentration value, wherein the predetermined threshold value for the methods is the GPC3 concentration in a blood sample from a non-recurrent patient after surgery or other specified predetermined value, does not reasonably provide enablement for wherein the patient has not had a hepatectomy, wherein a non-specific reaction inhibitor is not used in the measurement of GPC3, the first and second antibodies do not separately recognize the N-terminal side and C-terminal side of GPC3 as defined by furin cleavage (i.e., division of GPC3 into amino acids 1-358 and 359-580 of SEQ ID NO:57), the concentration of GPC3 is not determined by the concentration of the GPC3 complexed to both the N- and C-terminal-recognizing mAb, and the predetermined threshold value is not the concentration of the GPC3 complex in a blood sample from a non-recurrent patient after surgery or a specified value.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
There are several enablement issues related to the three independently claimed methods.  These include the lack of information about what the “GPC3 peptide” is, what the first and second antibodies recognize, and what the concentration of GPC3 represents. There is an issue with what the predetermined threshold value is.  The presence of a non-specific reaction inhibitor is also at issue. The claims are broadly drawn to helping to predict the risk of recurrence of hepatocellular carcinoma in a HCC patient by detecting a complex formed by a first antibody recognizing the N-terminal side and a second antibody recognizing the C-terminal side of GPC3 (however, see the rejections under 35 USC 112(b) above). 
While the specification addresses the level of GPC3, i.e., the concentration in a blood sample, detected with a first mAb recognizing the N-terminal side of GPC3 as defined by furin cleavage fragment and a second mAb recognizing the C-terminal side of the cleavage fragment of GPC3, which bind to and form a complex with GPC3, it does not address measuring a “GPC3 peptide” which is not the full-length GPC3. Further, when an antibody “recognizes a peptide having an amino acid sequence in the N-[or C-]terminal side of GPC3” (emphasis added), this includes any amino acid sequence of two or more contiguous amino acids. That is, the antibody could recognize a peptide comprising “Pro Lys” or “Cys Cys”, amino acids found in instant SEQ ID NO:57, which peptide does not consist of a fragment of GPC3.  One skilled in the art could not use the claimed method if the first and second mAb did not specifically and separately recognize the N- terminal and C-terminal GPC3 fragment defined by furin cleavage, respectively. The specification discussed in [0004] that detection of only the N-terminal or C-terminal side of GPC3 is insufficient for good prediction of recurrence risk.  Instant Example 1 showed that detection of the full GPC3 as evidenced by binding of the first and second mAb with GPC3 to form a complex was significantly higher in patients having recurrent HCC after hepatectomy compared to either non-recurrent HCC patients and healthy persons (Fig. 6). Again, if the antibodies do not separately and specifically recognize only the N-terminal and C-terminal furin-cleaved fragments, then one would not reasonably expect the prediction to be as reliable. Further, as can be seen from Fig. 6, merely detecting the complex is not sufficient to indicate increased risk of HCC recurrence. Comparison to a threshold level suitable for distinguishing recurrence risk is required. In Example 1, the predetermined threshold value was set to 15 pg/ml.  All measurements were done when a non-specific reaction inhibitor was first used to block non-specific binding (see, e.g., [0082]).  Figures 15 and 16 appear to show that only when a non-specific reaction inhibitor is used can a reasonable determination be made of whether the measured GPC3 concentration is above a predetermined threshold value (see Example 4). This appears to be required in order to practice the claimed method.
The claims recite measuring GPC3 peptide and detecting the complex comprising GPC3 peptide, but also a first mAb that recognizes a peptide having an amino acid sequence…of GPC3 (not GPC3 peptide). In paragraph [0027] a GPC3 peptide is defined as being anything bound by the two antibodies.  The specification has shown only the presence of the two furin cleavage fragments and the full-length GPC3 detected in blood.  As explained in [0003], “It is considered that GPC3 is cleaved between R358/S359 by an enzyme called Furin in vivo and divided into an N-terminal peptide of about 40 kDa and a C-terminal peptide of about 30 kDa. Normally, it is considered that the N-terminal peptide and the C-terminal peptide are bound to the cell membrane in a state (full length) covalently bound by a disulfide bond.” Yet in [0027] it is discussed that detection may be of a peptide containing amino acids 301 through 522 of GPC3. There is no guidance or direction to allow the skilled artisan to predict if detection of this fragment of GPC3 in a blood sample would support the claimed prediction.   Nor are there working examples that show that detection of a GPC3 peptide less than the 70kDa full-length protein bound by the two antibodies of the examples.  The criticality of the assay standards to successfully carry out the invention is shown by the failure of prior art US20060014223A to detect GPC3 in plasma of HepG2-grafted mice by ELISA immunoassay with two monoclonal antibodies, M6B1 that binds the N-terminal side of the furin-cleaved protein and M3C11 that binds the C-terminal side (Fig. 9), even though they could detect soluble GPC3 concentration in HepG2 cell culture supernatant (TABLE 1). 
In order to be able to practice the methods of claims 2, 10 and 17, for example, the skilled artisan must know what the “predetermined threshold value” is.  The claims have no limitation for the term.  As can be seen from Fig. 6, e.g., if the predetermined threshold value for the experiment were set to 1 pg/ml, it appears that the non-recurrent HCC group would incorrectly express as having a significant recurrence risk, that is, functionally being falsely positive for recurrence.  The specification provides examples of a predetermined threshold value ([0034]) as determined from GPC3 concentration in a blood sample from a group of non-recurrent HCC patients when compared to the concentration of a group with recurrent HCC. As can be seen in Fig. 6, the GPC3 concentration in blood of people without HCC and of HCC patients with non-recurrent HCC is different.  Using only healthy non-HCC patients to define a predetermined threshold value is not sufficient to distinguish on that basis alone which HCC patients have a significant risk of HCC recurrence.
Dependent claims 9 and 16 recite that the measuring step is performed in the presence of a non-specific reaction inhibitor. There is nothing in the claims about what reaction is inhibited. According to the specification ([0031]), the purpose of the non-specific reaction inhibitor is to suppress binding of the antibodies in the measurement to antigens other than the target, i.e., GPC3. Figs.15-16 show comparison of detection accuracy depending on the presence of a non-specific reaction inhibitor. Only in the presence of a non-specific reaction inhibitor, BSA in this instance, was the concentration of detected complex distinguishable as being over or under the predetermined threshold 15 pg/ml value.  Without the non-specific reaction inhibitor, all levels were above the threshold, which would lead to false positives ([0031] and [0100]). The claimed methods appear to require the presence of a non-specific inhibitor to be able to practice them as required.
For the reasons discussed above and which include the breadth of the claims as they relate to what GPC3 region the first and second antibodies bind and how determination id concluded, the lack of guidance, direction or working example of using antibody pairs which do not bind each side of a GPC3 protein as defined by a furin cleavage divide, support for the need of a non-specific reaction inhibitor, and paucity of guidance, direction or example for determining a predetermined threshold value, it would require undue experimentation to practice the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Clin. Chim. Acta, 423:105-111, 2013, cited in the IDS filed 7/29/21) in view of Haruyama et al. (Int. J. Canc. 137:1643-1651, 2015) and US 20050233392 A1.
Chen et al. teaches a sandwich ELISA for detection of GPC3 in serum comprising exposing human serum samples to a non-specific reaction blocker which was bovine serum albumin then to antibodies 7C8 and GP9 together. Antibody 7C8 was raised against a synthetic GPC3 peptide of amino acids 350-364. Antibody GP9 was raised against a N-terminal GPC3 peptide of amino acids 25-358 (p. 106, col. 2, sections 2.3 and 2.4). This method detected serum GPC3 in hepatocellular cancer (HCC) patients, which was significantly higher than in other cancers or healthy controls (section 3.2 and Fig. 2). An increase in serum GPC3 was detectable a year before HCC diagnosis in 5/7 HCC patients (p. 109, col. 2, last paragraph). Chen et al. do not teach assisting prediction of recurrence risk form HCC patients or wherein the HCC patient is infected with hepatitis B virus.
Haruyama et al, teaches using an ELISA immunoassay with two monoclonal antibodies, GT30 and GT607, that bind the N-terminal fragment of GPC3 to determine the predictability of recurrence risk of HCC in patients on the basis of serum GPC3 concentration (p. 1645, col. 1, middle). It was found that the pre-operative serum GPC3 level was significantly correlated with worse overall survival and disease-free survival, with higher concentrations associated with worse prognosis (paragraph bridging pp. 1647-8).
US 20050233392 A1 teaches ELISA immunoassay detection of serum GPC3 using an antibody that binds specifically to the C-terminal fragment of GPC3 called 1G12, and showed that 53% of HCC patient had significantly elevated serum GPC3, whereas healthy controls had no detectable GPC3 (e.g., [0091], [0095], [0119]).  Antibodies were raised against the C-terminal 70 amino acids of human GPC3 ([0107]), and clones were tested by ELISA in which the plates were blocked with non-specific reaction inhibitor bovine serum albumin (BSA, [0108]-[0109]). Of the HCC patient sera tested, including 8 with hepatitis B virus (HBV, [0095], Table 4).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant invention to use the ELISA method of Chen et al., including using a non-specific reaction blocker, the use of which was well-known and routine at the time, to evaluate serum GPC3 concentration for assisting prediction of recurrence risk of hepatocellular carcinoma in HCC patients as looked at by Haruyama et al.  Because both assays relied upon the ELISA platform and used two monoclonal GPC3 antibodies that recognized serum GPC3 in HCC patients, one would have reasonably expected the successful use of the method of Chen in confirming the findings related to higher levels of serum GPC3 in HCC patients taught by Haruyama et al. correlate with recurrence risk. Further, it would have been obvious wherein at least some of the HCC patients also had HBV as shown for patients in US 20050233392.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakatsura (Biochem. Biophys. Res. Comm. 306:16-25, 2003, cited in the IDS filed 1/11/21) used a polyclonal antibody (pAb) raised against amino acids 303-464 of GPC3 (p. 17, col. 2, middle of second paragraph).  It was used to detect GPC3 in serum of patients with HCC by ELISA immunoassay, wherein the reaction was carried out in the presence of the non-specific reaction inhibitor Block Ace (p. 17, col. 2, middle of last paragraph) was used. The pAb was able to detect GPC3 in the sera of 16/40 patients with hepatocellular carcinoma (HCC), but not in sera of patients with liver cirrhosis, chronic hepatitis, autoimmune hepatitis or primary biliary cirrhosis (p. 20, col. 1, and Table 2). It was found that serum levels of GPC3 was undetectable after surgery in three patients in whom it was detectable prior to surgery (p. 22, col. 1, third paragraph). Nakatsura et al. does not anticipate the invention because the instant claims require monoclonal but is cumulative with the references relied upon above for teaching detection of serum GPC3 using an antibody and ELISA. Further, a polyclonal antibody binds multiple epitopes and would have reasonably been expected to have bound both N- and C-terminal sides defined by furin cleavage.
US 20070190599 is the national stage filing of WO 2006006693 (both cited in the IDS filed 1/11/21) and teaches monoclonal antibodies that specifically bind the N-terminal or C-terminal sides of GPC3. Antibodies M3C11, M6B1, M18D4, M19B11, M10D2 bind the N-terminal side and L9G11, M3C11, M13B3 and M3B8 bind the C-terminal side (Figs. 3-6 and [0430]). The antibodies were used separately to bind GPC3, with no suggestion to use both an N- and a C-terminal antibody for detection7 together. It does not teach recurrence risk. While it does teach the general diagnostic use of the antibodies ([0200] e.g.), it does not teach using two antibodies to form a complex with GPC3 ([0401]), and teaches away from using C-terminal side-binding antibodies ([0440]).   
US 20090060907 A1 (cited in the IDS filed 10/15/19) shares an inventor with US 20070190599 (above) and teaches three antibodies that specifically recognize the N-terminal cleavage fragment of GPC3 and three specifically recognizing the C-terminal fragment (Example 2).  However, use of the N-terminal antibody was the focus of GPC3, while the C-terminal was focused on for treatment because it had high cytotoxic activity ([0006], [0090]). Figure 6 shows results of an ELISA assay using antibodies M6B1 and M18D4, both binding the N-terminal fragment of GPC3 ([0157]). The invention is drawn to methods of treating cancer comprising administering an antibody against the C-terminal cleavage fragment of GPC3 (e.g., claim 1).  This reference does not teach using the antibodies for HCC risk assessment. 
US20060014223 A1 teaches detection of GPC3 in hepatic cancer (Fig. 1 and 3). It is also taught that GPC3 can be detected using an ELISA immunoassay with two monoclonal antibodies, M6B1 that binds the N-terminal side of the furin-cleaved protein, and M3C11 that binds the C-terminal side (Fig. 9).  This combination was generally as sensitive in detecting GPC3 as pairs of antibodies binding the same side (Fig. 9). Antibodies M6B1, M18D4 and M19B11 recognized the N-terminal side, and M3C11, M13B3 and M3B8 recognized the C-terminal side, with KD values of each of the antibodies were between 0.2 and 17.6 nM ([0132]). Significantly, as shown in TABLE 1 while any pair of antibodies could detect soluble GPC3 concentration in HepG2 cell culture supernatant, only pairs of N-terminal fragment-binding monoclonal antibodies could consistently detect GPC3 concentration in HepG2-grafted mouse plasma (ng/ml) (see also [0138]).
Fu et al. (Surgery, 154(3):536-544, Sept. 2013) and Ning et al. (Mol. Biol. Rep. (39):351–357, 2012) teaches that GPC3 detection is predicative of tumor recurrence in HCC. The monoclonal antibody, 65443 of Santa Cruz Biotechnology, was also called 1G12 and was raised against amino acids 510-580 of GPC3 (See Sana Cruz Biotech., Retrieved online: <URL: https://www.scbt.com/p/glypican-3-antibody-1g12?requestFrom=search> [retrieved on 07/25/22], 2022)
US 7,691,586 B2 teaches a method of predicting possible recurrence after treatment of liver cancer by measuring GPC3 using an anti-GPC3 antibody to detect the protein in blood, serum or plasma as a test sample. The monoclonal antibody used was raised against amino acids approximately 1-563 of GCP3 (Example 1, first paragraph). The monoclonal antibody was names M18D1804 (paragraph bridging cols. 15-16). Use of a non-specific blocker is taught (sentence bridging cols. 11-12). It teaches in claim 1: “A method for prognosing the recurrence of liver cancer in a subject previously treated for liver cancer comprising: quantitatively determining the level of GPC3 in a biological sample of blood, plasma or serum obtained from a subject previously treated for liver cancer using an anti-GPC3 antibody or an anti-soluble GPC3 antibody, and providing a prognosis of recurrence of liver cancer in a subject previously treated for liver cancer; wherein a level of GPC3 of 1 ng/mL or more in the biological sample of said subject is prognostic of the recurrence of liver cancer.” It does not teach or suggest using antibodies that bind both the N- and C-terminal fragments of GPC3.
Hippo et al. (Canc. Res.64:2418, 2004) teaches the presence of a soluble N-terminal fragment of GPC3 is a serum marker for early detection of HCC, but only had a 50% positive rate when used alone.  The sensitivity was increased to 72% when used with α-fetoprotein (AFP). Antibody M18D04 and A1836A are taught, which recognize the N-terminal portion of GPC3 (amino acids 25-358, p. 2419, col. 1, second paragraph, and p. 2420, col. 1, third fill paragraph, Fig. 2B). Hippo et al. has authors who are also inventors on US 7,691,586, therefore, it reasonably appears that antibody M18D04 mentioned in each are the same monoclonal antibody. Sera from patients with HCC or healthy adults was immunoprecipitated with M18D04 followed by immunoblotting with A1836A antibody (Fig. 2, legend). It is concluded that soluble GPC3 (sGPC3), “is the major diagnostic target specifically detected in the sera of HCC patients.” and that is a 40 kDa form detected only by N-mAbs (Fig. 2A and p. 2420, col. 1, second and third full paragraphs). It is stated (p. 2422, col. 2, second paragraph), “We examined many combinations of mAbs in our sandwich ELISA, but we could detect signal only when we used a combination of two N-mAbs (data not shown).”  This reference teaches away from using a C-terminal side antibody. 
Yamauchi et al. (Modern Pathol. 18:1591-1596, 2005) teach using N-terminal-recognizing mAb A1836A and C-terminal-recognizing GPC3-C02 (p. 1593, col. 2, first full paragraph). It is stated that both antibodies had similar immunoreactivity in formalin-fixed paraffin-embedded tissue sections (p. 1594, col. 2, second full paragraph). As summarized in Table 1, hepatocellular carcinoma had the most consistent, strongest staining of neoplastic liver lesions.  Yamauichi et al. does not teach identification of HCC recurrence nor suggest using both the N- and C-terminal antibodies to bind GPC3 together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 26, 2022